                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:19CR126

        vs.
                                                                   ORDER
MICHAEL STINE,

                      Defendant.

       This matter is before the court on the motion of First Assistant Federal Public
Defender Jeffrey L. Thomas and the Office of the Federal Public Defender to withdraw as
counsel for the defendant, Michael Stine (Filing No. 27). Jeffrey L. Thomas represents
that the Office of the Federal Public Defender has a conflict of interest in this matter.
Jeffrey L. Thomas=s and the Office of the Federal Public Defender=s motion to withdraw
(Filing No. 27) is granted.
       Hugh P. Reefe, 1904 Farnam Street, Suite 700, Omaha, Nebraska 68102, (402)
346-0666, is appointed to represent Michael Stine for the balance of these proceedings
pursuant to the Criminal Justice Act. Jeffrey L. Thomas shall forthwith provide Hugh P.
Reefe with the discovery materials provided the defendant by the government and such
other materials obtained by Mr. Thomas which are material to Mr. Stine=s defense.
       The clerk shall provide a copy of this order to Hugh P. Reefe, and he shall file his
appearance forthwith.
       IT IS SO ORDERED.

       Dated this 14th day of November, 2019.

                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
